I dissent from the order denying a rehearing in this case because a question presented by the record and argued by counsel, and which in my opinion is of controlling importance, is left undecided.
The foundation wall which is held to have been a party-wall was entirely concealed from ordinary observation. The original owner of the lot and builder of both houses made the first sale to the grantor of plaintiff, and afterward sold the other house to the grantor of defendant. As between the plaintiff and the original owner I should have no hesitation in holding that she could claim a grant by implication of an easement in the remaining lot of a party-wall. But I should very seriously doubt whether the original owner could, under the circumstances, assert a similar easement against her. The question here, however, is whether she can claim, as against a subsequent grantee of the original owner, an easement in the *Page 506 
adjoining lot which she could have asserted against her grantor. There was nothing to advise the subsequent grantee of the Warneke lot that it was bound by any servitude to the owner of plaintiff's lot. The wall was invisible, and no mention of an easement was contained in the recorded deed. As against a grant by implication of the easement in question by the previous grant of plaintiff's lot, did not the want of notice or means of knowledge of the existence of a common foundation wall have the same effect as the failure to record a grant in case of a subsequent grant of the same premises to a bona fide purchaser for value?
Upon this question I find that there is at least a serious conflict of authority, and since it is vital to the case I think it should be decided.